Citation Nr: 0637577	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

In March 2005 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition

The veteran has made statements during the course of this 
appeal that may be reasonably construed as informal claims of 
entitlement to service connection for chronic head puncture 
wound residuals, chronic back puncture wound residuals, and 
chronic shoulder puncture wound residuals.  The RO has not 
had an opportunity to act upon the informal claims and they 
are referred for appropriate action.  


FINDING OF FACT

The veteran has PTSD that is casually or etiologically 
related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
harassment he received from shipmates aboard the U.S.S. Soley 
during the period between February 1965 and January 1967.  He 
contends that during service, two naval superiors forced him 
to perform extremely arduous tasks, threw tools at him from 
above causing head, back, and shoulder puncture wounds, 
yelled and cursed at him, and denied him liberty/leave for no 
reason.  The veteran states he was harassed by these men 
twenty four hours a day, every day of the week.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  The regulation provides that VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). 

Construing reasonable doubt in favor of the veteran, the 
veteran's claim meets these requirements for service 
connection.  The initial element is met because the veteran 
was diagnosed with PTSD in an August 2005 VA examination.

As to the second and third elements for service connection, 
the Board is of the opinion that the evidence at least 
creates a reasonable doubt as to whether the veteran's 
claimed stressors occurred and are linked to his current 
PTSD.  In August 2005 the VA examiner found it is at least as 
likely as not that the veteran's PTSD had its onset during 
service as a result of the maltreatment he received by the 
two shipmates.  There are no contrary nexus opinions 
associated with the file.  While the VA examiner stated he 
had only the veteran's self-report of the stressors, he 
accepted the existence of them and found that the 
accumulation of the cruelty resulted in the veteran's 
development of PTSD.

There are several pieces of evidence corroborating the 
claimed stressors.  Personnel records reveal the veteran was 
aboard the U.S.S. Soley during the time claimed.  A service 
medical record from July 1965 indicates that at the time, the 
veteran manifested symptoms of post alcoholic depressive 
reaction.  The veteran had experienced dizziness, blurred 
vision, weakness, decreased appetite, and had increased his 
alcohol consumption.  The record falls within the time period 
the veteran claimed to have experienced the abuse.  Two 
letters from the one of the veteran's sisters, and one letter 
from another sister corroborate the veteran's account of the 
events.  One of the letters from sister Kathryn Palefsky 
dated in March 2005 recounts the behavioral changes she 
noticed in the veteran after his discharge from service, and 
her family's suspicions that something had happened to him in 
service.  A number of treatment records from VAMC, some 
predating the filing of the claim, diagnose the veteran with 
PTSD and document the abuse the veteran suffered.  The 
veteran's account of the abuse is consistent throughout the 
treatment records.

For all of these reasons, and resolving any reasonable doubt 
in the veteran's favor, the Board finds that service 
connection has been established for the veteran's PTSD.  



Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993). 



ORDER

Service connection for post-traumatic stress disorder is 
granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


